 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11       MARLON C.,1                                   Case No. 2:18-cv-05409-AFM
12
                            Plaintiff,
                                                       MEMORANDUM OPINION AND
13
             v.                                        ORDER REVERSING AND
14                                                     REMANDING DECISION OF THE
         ANDREW SAUL, Commissioner of                  COMMISSIONER
15
         Social Security,2
16
                            Defendant.
17

18

19           Plaintiff seeks review of the Commissioner’s final decision denying his
20   applications for Social Security disability insurance benefits and supplemental
21   security income. In accordance with the Court’s case management order, the parties

22   have filed briefs addressing the merits of the disputed issues. The matter is now ready

23   for decision.

24
     1
25    Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
26   Management of the Judicial Conference of the United States.
     2
27    Andrew Saul is now the Commissioner of the Social Security Administration. Pursuant to Rule
     25(d) of the Federal Rules of Civil Procedure, Andrew Saul is substituted for Acting Commissioner
28   Nancy A. Berryhill as the defendant in this suit.
 1                                      BACKGROUND
 2         Plaintiff previously applied for supplemental security income, alleging that he
 3   became disabled on November 19, 2007. Plaintiff was represented by counsel at a
 4   June 2012 oral hearing. In July 2012, an administrative law judge (“ALJ”) found
 5   Plaintiff capable of performing his past relevant work as a telephone solicitor (DOT
 6   299.357-014) as generally and actually performed and not disabled. (Administrative
 7   Record (“AR”) 22, 51-64.) No evidence shows that the Appeals Council or a federal
 8   district court remanded the claim; nor is there any indication that Plaintiff appealed
 9   the matter further. (AR 23, 41.)
10         On November 12, 2014, Plaintiff reapplied for a period of disability, disability
11   insurance benefits, and supplemental security income, amending his alleged
12   disability as commencing on June 1, 2013. (AR 22.) The Commissioner denied
13   Plaintiff’s application by initial determination on March 13, 2015. (AR 22.) On
14   May 22, 2017, ALJ Reich conducted an oral hearing attended by Plaintiff, his
15   counsel, two medical experts, and a vocational expert (“VE”). (AR 19-40.) In a
16   decision dated June 29, 2017, ALJ Reich stated that the prior agency decision remains
17   “final and binding.” (AR 23.) Because Plaintiff had shown new impairments and an
18   increase in severity of his impairments, ALJ Reich did not adopt the prior residual
19   functional capacity (“RFC”) and did not apply res judicata principles to the RFC
20   determination made by the prior ALJ. (AR 23.) However, ALJ Reich stated that
21   there was no change to Plaintiff’s age or vocational profile – apparently applying res
22   judicata principles to these issues. (AR 23.)
23         ALJ Reich found Plaintiff suffered from the following severe impairments:
24   degenerative joint disease of lumbar spine, hypertension, gastroesophageal reflux
25   disease, chronic deep venous thrombosis, bilateral bunions and hammertoes, and
26   deformity of the right fifth finger. (AR 25.) ALJ Reich determined that Plaintiff
27   retained the RFC to perform a range of sedentary work including sitting up to 6 hours
28   total in an 8-hour workday and standing/walking up to 2 hours total in an 8-hour
                                               2
 1   workday. (AR 28.) The RFC also included the following limitations: Plaintiff is
 2   unable to climb ladders, ropes or scaffolds; must never crouch, kneel, or crawl; must
 3   never push or pull with the lower extremities; can only occasionally push and/or pull
 4   with his right upper extremity; and can only frequently use his right hand for fine and
 5   gross manipulations. (AR 28.) Relying on the testimony of the VE, ALJ Reich found
 6   Plaintiff capable of performing past relevant work as a telephone solicitor. (AR 33.)
 7   Accordingly, ALJ Reich determined that Plaintiff was not disabled through the date
 8   of her decision. (AR 34.)
 9         The Appeals Council denied review of the decision on May 21, 2018, thereby
10   rendering the ALJ’s decision the final decision of the Commissioner. (AR 1-6.)
11   Plaintiff subsequently appealed to this Court.
12                                   DISPUTED ISSUES
13         1. Whether Chavez res judicata principles preclude Plaintiff from relitigating
14            the past relevant work issue.
15         2. Whether the ALJ erred at step four in finding Plaintiff engaged in past
16            relevant work as a telephone solicitor.
17                               STANDARD OF REVIEW
18         Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
19   determine whether the Commissioner’s findings are supported by substantial
20   evidence and whether the proper legal standards were applied. See Treichler v.
21   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Substantial
22   evidence means “more than a mere scintilla” but less than a preponderance. See
23   Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v. Astrue, 504 F.3d
24   1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a
25   reasonable mind might accept as adequate to support a conclusion.” Richardson, 402
26   U.S. at 401. This Court must review the record as a whole, weighing both the
27   evidence that supports and the evidence that detracts from the Commissioner’s
28   conclusion. See Lingenfelter, 504 F.3d at 1035. Where evidence is susceptible of
                                               3
 1   more than one rational interpretation, the Commissioner’s decision must be upheld.
 2   See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007); Batson v. Comm’r of Soc. Sec.
 3   Admin., 359 F.3d 1190, 1196 (9th Cir. 2004) (“When evidence reasonably supports
 4   either confirming or reversing the ALJ’s decision, [the court] may not substitute [its]
 5   judgment for that of the ALJ.”).
 6                                      DISCUSSION
 7   1.    Whether Chavez res judicata principles should apply to the past relevant
 8         work issue in Plaintiff’s present application
 9         a. Relevant Law
10         In Chavez v. Bowen, the Ninth Circuit established that principles of res judicata
11   apply to administrative decisions, although less rigidly than in judicial proceedings.
12   844 F.2d 691, 693 (9th Cir. 1988). The ALJ in Chavez determined that the plaintiff
13   could not have returned to his previous work. Id. at 692. However, the ALJ also
14   found him capable of engaging in a wide range of other SGA employment and not
15   disabled. Id. The plaintiff then reapplied for disability insurance, and a second ALJ
16   found him capable of his past relevant work, without referring to the first ALJ’s
17   findings. Id. On appeal, the plaintiff contended that the second ALJ erred because
18   he failed to consider the first ALJ’s finding concerning the plaintiff’s inability to
19   return to his previous work. Id. at 693.
20         The Ninth Circuit agreed and concluded that “the first [ALJ’s] findings
21   concerning [Plaintiff’s] [RFC], education, and work experience are entitled to some
22   res judicata consideration in subsequent proceedings.” Id. at 694. Because no “new
23   information … not presented to the first [ALJ]” had been offered, the second ALJ
24   could not “reopen the prior determinations concerning the claimant’s ability to
25   perform his past relevant work.” Id. Because the “second [ALJ] failed to afford
26   preclusive effect to the first judge’s determinations” absent any new and material
27   evidence, his decision was not supported by substantial evidence, and the case was
28

                                                4
 1   remanded. Id.3 The Ninth Circuit in Chavez also held that Plaintiff’s “attainment of
 2   ‘advanced age’ constitutes a changed circumstance precluding the application of res
 3   judicata to the first ALJ’s ultimate finding against disability.” 844 F.2d at 693.
 4          Evidence is “new” if the prior ALJ did not consider it. Ellis v. Astrue, 2011
 5   WL 5877490, at *6 (D. Nev. Sept. 28, 2011). New evidence must also be material
 6   to warrant a new review of the administrative record. Huerta v. Berryhill, 2019 WL
 7   2009112, at *5 (C.D. Cal. May 7, 2019). Evidence is material “if it bears directly
 8   and substantially on the matter in dispute and if there is a ‘reasonable possibility’ that
 9   the new evidence would have changed the outcome of the determination.” Id.
10   (finding new evidence regarding Plaintiff’s surgery was also material because the
11   increase in severity of the disability gave a ‘reasonable possibility’ of a changed
12   opinion) (citing Bruton v. Massanari, 268 F.3d 824, 827 (9th Cir. 2001); see also
13   La Cruz v. Colvin, 2016 WL 6562930, at *7 (C.D. Cal. Mar. 7, 2016). Materiality
14   should not be “tested as strictly in the administrative as in the judicial context.” Booz,
15   734 F.2d at 1381 (adopting the Fifth Circuit’s “reasonable possibility” test over the
16   Fourth and Tenth Circuit’s “reasonably likely” standard because the reasonable
17   possibility test was a less strict standard). The ALJ may deviate from a prior ALJ’s
18   assessment where the “new and material evidence supports such a deviation.” Chao
19   v. Astrue, 2012 WL 868839, at *14 (E.D. Cal. Mar. 13, 2012) (finding the ALJ
20   properly based his opinion on new and material evidence even by discounting such
21   evidence because the ALJ incorporated the evidence into the conclusion of the
22   decision) (citing Chavez, 844 F.2d at 693-694; Stubbs-Danielson, 539 F.3d at 1172-
23   1173; AR 97-4(9)).
24   ///
25   ///
26
     3  See also Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1173 (9th Cir. 2008) (citing Chavez) (“a
27   previous ALJ’s findings concerning … work experience are entitled to some res judicata
     consideration and such findings cannot be reconsidered by a subsequent judge absent new
28   information not presented to the first judge”).
                                                   5
 1          b. Analysis
 2          Plaintiff contends that he has presented new and material evidence –
 3   specifically, his certified earnings record and detailed earnings query − which rebuts
 4   the continuing application of Chavez principles to his vocational profile. 4 (ECF No.
 5   27 at 6.) The transcript of Plaintiff’s first administrative hearing in 2012 does not
 6   mention either piece of evidence. (AR 41-50.) The Commissioner does not contest
 7   or rebut the Plaintiff’s assertion that “no evidence suggests that the [prior] ALJ had
 8   in her possession a copy of the certified earnings record present in this record.” (ECF
 9   No. 27 at 6.) Because the prior ALJ did not have or consider the earnings record and
10   earnings query now presented by Plaintiff, both pieces of evidence qualify as “new
11   evidence.”
12          The certified earnings record and the detailed earnings query are in the current
13   record (AR 199-202, 204-205), and both are material because there is a “reasonable
14   possibility” that this evidence could have changed the outcome of the determination
15   here, as detailed below. See Huerta, 2019 WL 2009112, at *5. For his 2011 position
16   (which the ALJ may well have relied on for SGA), the new records show that Plaintiff
17   worked five hours per day and three days per week as a telephone solicitor while
18   making six dollars per hour. (AR 200, 224.) At that rate of pay and work, it would
19   have taken Plaintiff a year to make his reported income of $5,049.70. (AR 200, 224.)
20   Earnings over $1000 per month result in a presumption of SGA under the Social
21   Security Regulations. Keyes v. Sullivan, 894 F.2d 1053, 1056 (9th Cir. 1990); SSR
22   83-33. Plaintiff’s reported income in 2011 likely does not amount to SGA, and
23   Plaintiff’s 2011 employment as a telephone solicitor would likely not constitute past
24   relevant work. Therefore, the certified earnings record and detailed earnings query
25   both qualify as “new and material” evidence that rebut application of Chavez res
26
     4
27     Because the severity of his impairments increased, Plaintiff met his burden of proving a change
     in circumstance concerning the presumption of continuing nondisabilitiy, which the Commissioner
28   does not contest.
                                                    6
 1   judicata principles to Plaintiff’s vocational profile, and to the extent ALJ Reich
 2   applied res judicata principles to the first ALJ’s past relevant work finding, that was
 3   error.
 4   2.       Whether ALJ Reich erred in her step four finding that Plaintiff could
 5            perform his past relevant work
 6            a. Relevant Law
 7            In determining whether the claimant is disabled, an ALJ is required to find
 8   whether the claimant can perform his past relevant work given his RFC. The phrase
 9   “past relevant work” is defined in the Commissioner’s regulations: Past relevant is
10   work that you have done within the past 15 years, that was substantial gainful activity,
11   and that lasted long enough for you to learn to do it. (20 C.F.R §§ 404.1560(b)(1);
12   416.960(b)(1).) If a claimant’s earnings surpass an amount specified by the Social
13   Security Regulations, SGA is presumed. See Keyes, 894 F.2d at 1056. The Social
14   Security Regulations show that in 2011, the year of Plaintiff’s contended work as
15   telephone solicitor, the monthly SGA amounts for non-blind claimants was $1000.
16   20 C.F.R. §§ 404.1574(b), 416.974(b); Substantial Gainful Activity, Social Security
17   (2019), https://www.ssa.gov/oact/cola/sga.html.
18            At step four, “claimants have the burden of showing that they can no longer
19   perform their past relevant work.” 20 C.F.R. § 404.1520(e); Pinto v. Massanari, 249
20   F.3d 840, 844 (9th Cir. 2001) (remanding where the ALJ made few findings and
21   relied largely on the VE’s conclusions, because absent specific findings on the record
22   at step four, there can be little meaningful judicial review). Although the burden of
23   proof rests on the claimant in step four, an ALJ must make specific factual findings
24   to support her conclusions. Pinto, 249 F.3d at 845. An ALJ is required “to make
25   specific findings on the record at each phase of the step four analysis [which] provide
26   for meaningful judicial review.” Trautloff v. Comm’r of Soc. Sec. Admin., 2017 WL
27   1098815, at *4 (C.D. Cal. Mar. 22, 2017) (quoting Pinto, 249 F.3d at 847). In
28   Trautloff, the ALJ concluded that past work was performed with SGA without any
                                                7
 1   further explanation. Trautloff, 2017 WL 1098815, at *4. The court found that such
 2   boilerplate findings were not specific enough to allow for meaningful review of the
 3   ALJ’s step four determination. Id. The Commissioner’s path could not “reasonably
 4   be discerned from any of the ALJ’s boilerplate findings at step four.” Id. at *5.
 5         As stated in SSR 82-62, “the decision as to whether the claimant retains the
 6   functional capacity to perform past work … has far-reaching implications and must
 7   be developed and explained fully in the disability decision.” See Razzari v. Berryhill,
 8   2017 WL 6539790, at *6 (N.D. Cal. Dec. 21, 2017) (finding legal error warranting
 9   reversal where the ALJ failed to make findings or explain his conclusion that the
10   claimant was capable of performing past relevant work). Additionally, a court may
11   not “affirm the decision of an agency on a ground that the agency did not invoke in
12   making its decision.” Pinto, 249 F.3d at 847. Therefore, if the Commissioner’s
13   contention would require a court “to affirm the denial of benefits on a ground not
14   invoked by the Commissioner in denying the benefits originally,” then the Court must
15   decline to follow this contention. Id. at 848.
16         b. Analysis
17         Here, ALJ Reich did not make specific factual findings sufficient to allow
18   meaningful judicial review of her past relevant work conclusion. The ALJ concluded
19   that Plaintiff’s past relevant work was as a telephone solicitor. The decision,
20   however, did not discuss SGA in the section regarding past relevant work and instead
21   apparently assumed SGA (possibly relying on the decision of the first ALJ on the
22   basis of Chavez). Because there is no discussion or analysis regarding SGA in ALJ
23   Reich’s decision and because the Court has found that Chavez principles do not apply
24   to this issue, there can be no meaningful judicial review of the ALJ’s step four
25   determination concerning the issues of SGA and past relevant work.             This is
26   reversable error because the ALJ “fell short of meeting … the responsibility to
27   provide ‘a discussion of the evidence and the reason or reasons upon which’ [her]
28

                                                8
 1   adverse determination is based.” Trautloff, 2017 WL 1098815, at *4 (quoting
 2   Treichler, 775 F.3d at 1103); see also Pinto, 249 F.3d at 845.
 3          For similar reasons, the Commissioner’s past relevant work argument in the
 4   briefing is not persuasive. The Commissioner contends that Plaintiff had SGA
 5   income in 2009 as a telephone solicitor. (ECF No. 28 at 5.) Yet nowhere in the
 6   ALJ’s decision is Plaintiff’s 2009 employment discussed. During the hearing,
 7   Plaintiff testified regarding his employment in 2009, stating that he worked with a
 8   manager and, for a time, trained four telemarketers − although apparently himself not
 9   working as a telemarketer at this time. (AR 2764.) That testimony is not clear
10   regarding how the duties of the mentioned jobs (manager, trainer, and telemarketer)
11   differed or how much of 2009 was spent doing each job. In her decision, ALJ Reich
12   did not discuss Plaintiff’s certified earnings record or the detailed earnings query that
13   were new evidence in the record.5 Nor did ALJ Reich make factual findings
14   regarding whether Plaintiff had SGA in 2009 as a telemarketer as compared to a
15   trainer or manager or, for example, how much sitting would be required for each job.
16   Moreover, in the decision’s discussion of “Issues,” ALJ Reich states that in the prior
17   case, Plaintiff had a “history of no past relevant work” which “remain[s] the same.”
18   (AR 23.) Yet, later, the decision refers ambiguously to “work described above,” that
19   the VE supposedly classified as telephone solicitor. (AR 33.) As a result of these
20   ambiguities and inconsistencies, the Commissioner’s “path” concerning the past
21   relevant work finding cannot reasonably be discerned from the discussion in ALJ
22   Reich’s decision, and that decision cannot be affirmed.
23                                             REMEDY
24          “When the ALJ denies benefits and the court finds error, the court ordinarily
25   must remand to the agency for further proceedings before directing an award of
26
     5  While the ALJ mentions the earnings record in discussing the proposed dates of disability, she
27   does not use the earnings record or query as support in her determination on past relevant work.
     (AR 23, 33.) The transcript of the 2017 hearing is also devoid of any reference to the certified
28   earnings record or detailed earnings query. (AR 2751-2777.)
                                                    9
 1   benefits.” Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017). Indeed, Ninth
 2   Circuit case law “precludes a district court from remanding a case for an award of
 3   benefits unless certain prerequisites are met.” Dominguez v. Colvin, 808 F.3d 403,
 4   407 (9th Cir. 2016) (citations omitted). “The district court must first determine that
 5   the ALJ made a legal error, such as failing to provide legally sufficient reasons for
 6   rejecting evidence…. If the court finds such an error, it must next review the record
 7   as a whole and determine whether it is fully developed, is free from conflicts and
 8   ambiguities, and all essential factual issues have been resolved.” Id. (citation and
 9   internal quotation marks omitted). Moreover, “remand is warranted where additional
10   administrative proceedings could remedy defects in the decision.” Smith-Scruggs v.
11   Astrue, 2010 WL 256546, at *11 (C.D. Cal. Jan 21, 2010).
12         Although the Court has found error, the record on the whole is not fully
13   developed, and factual issues remain outstanding. Because “a judicial judgment
14   cannot be made to do service for an administrative judgment,” when “the record
15   before the agency does not support the agency action [or] … the reviewing court
16   simply cannot evaluate the challenged agency action on the basis of the record before
17   it, the proper course … is to remand to the agency for additional investigation or
18   explanation.” Treichler, 775 F.3d at 1099. The issues concerning Plaintiff’s alleged
19   disability “should be resolved through further proceedings on an open record before
20   a proper disability determination can be made by the ALJ in the first instance.”
21   Brown-Hunter v. Colvin, 806 F.3d 487, 496 (9th Cir. 2015); see also Treichler, 775
22   F.3d at 1101 (remand for award of benefits is inappropriate where “there is
23   conflicting evidence, and not all essential factual issues have been resolved”)
24   (citation omitted); Strauss v. Comm’r of Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th
25   Cir. 2011) (same where the record does not clearly demonstrate the claimant is
26   disabled within the meaning of the Social Security Act).
27   ///
28   ///
                                              10
 1            Accordingly, the appropriate remedy is a remand for further administrative
 2   proceedings.6
 3                                             **************
 4            For the foregoing reasons, IT IS ORDERED that Judgment be entered
 5   reversing the decision of the Commissioner of Social Security and remanding this
 6   matter for further administrative proceedings consistent with this opinion.
 7

 8   DATED: 8/14/2019
 9

10
                                                     ____________________________________
                                                          ALEXANDER F. MacKINNON
11                                                   UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   6   It is not the Court’s intent to limit the scope of the remand.
                                                        11
